DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .


Claim Objections
Claim 16 is objected to because of the following informalities:  
As per claim 16, Applicant recites “compare with the trajectory against a parking search behavior” which is awkwardly phrased.  The Applicant is advised to amend the limitation to ‘compare the trajectory data of the vehicle with a parking search behavior”.
Appropriate correction is required.

Claim Rejections - 35 USC § 112

The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

As per claim 1, Applicant recites “initiating, by the one or more processors, a presentation of a vehicle reservation request based on availability of the vehicle at the estimated location within the estimated time period”.  This limitation is indefinite as it is unclear 1) where such presentation takes place and 2) to whom the presentation is offered.  The claim recites both 
As per claim 1, Applicant recites “receiving, by the one or more processors, an acceptance of the vehicle reservation request via a user interface”.  This limitation is indefinite as it is unclear from whom the acceptance is garnered.  The claim recites both a current user and another user which obfuscates the party accepting the request.  Further, it is unclear whether the “acceptance of the vehicle reservation request” is intended to mean that a user has accepted a vehicle reservation request of another user or whether a user interface has merely had data input into it regarding a request of a reservation.  As such, this language renders the claim indefinite.
As per claim 1, Applicant recites “reserving, by the one or more processors, the vehicle for use by the other user before the vehicle arrives at the estimated location” in addition to numerous activities performed by “one or more processors”.  Figure 1A, has been reproduced below: 

    PNG
    media_image1.png
    702
    946
    media_image1.png
    Greyscale

This figure is described as illustrating a system (100) which can essentially carryout the functionality recited in claim 1.  However, it is apparent that the inclusion of multiple vehicles, multiple pieces of UE, a service platform, and content providers; leave a lot of room for “one or more processors.”  As claim 1 is directed toward a method, it is unclear where the method steps are being carried out as so many pieces of the system utilize processors.  Looking to the Specification, the Applicant sews confusion in disclosing: “In one embodiment, UEs 101 of a driver and sensors in a vehicle 103 are collecting and reporting data to the system 100” ([0031]).  Disclosing and illustrating 101 and 103 as part of the system 100, but also distinguishing each part from the system further renders claim 1 unclear.  Without clarity as to the incorporation of the one or more processors carrying out the recited steps, claim 1 is rendered indefinite. 
As per claims 11 and 18, the Applicant recites claim limitations having essentially the same limitations as those explicitly rejected supra.  As such, those rejections are applied instantly mutatis mutandis.


Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.



Subject Matter Eligibility Analysis of claim 1 (see MPEP 2106.03):
Step 1: As a method, the claim is directed to a statutory category.
Step 2A: 
Prong 1:  Claim 1 is rejected under 35 U.S.C. 101 because the claimed invention is directed to a judicial exception (i.e., a law of nature, a natural phenomenon, or an abstract idea) without significantly more.  
Claim 1 is directed to:
“determining [] that a vehicle is engaged in a parking search behavior, where the vehicle is in use by a current user”
This limitation is akin to the Mental Process of observing a particular activity of a vehicle.
“computing [] a probability that the vehicle will become available for use by another user based on the parking search behavior” 
This limitation is akin to the Mental Process of determining with a human mind that a particular vehicular behavior may render it of a particular status.
“designating [] the availability of the vehicle for use by the another user based on the probability” 
This limitation is akin to the Mental Process of assigning a classification to an object based upon mental computation and observation steps above.
“reserving [], the vehicle for use by the other user before the vehicle arrives at the estimated location”
This limitation is akin to methods of organizing human activity including commercial interaction, managing personal behavior or relationships or interactions between people.

Prong 2:  Claim 1 recites:
 “initiating, by the one or more processors, a presentation of a vehicle reservation request based on availability of the vehicle at the estimated location within the estimated time period”
This is insignificant extra-solution activity as the claim is only initiating a presentation which is not the actual presentation, but merely some precursor to the mere display of some output signal.  Adding insignificant extra-solution activity to the judicial MPEP §2106.04(d)(I)).
“receiving, by the one or more processors, an acceptance of the vehicle reservation request via a user interface”
This constitutes extra-solution activity as the claim limitation may be only accepting some input data.  This does not appear to otherwise alter the abstract idea.  Adding insignificant extra-solution activity to the judicial exception does not integrate a judicial exception into a practical application. (MPEP §2106.04(d)(I)).
The Applicant has included “one or more processors” for carrying out the judicial exception
This is akin to merely including instructions to implement an abstract idea on a computer, or merely using a computer as a tool to perform an abstract idea (id).
The Applicant has included “using a machine learning classifier on one or more of location sensor data or trajectory data associated with the vehicle”
This limitation recites a generic computing process which potentially seeks to enable a computer to process data in a manner more in line with a human mental process.  Given the intention of the limitation and the generic recitation thereof, the Applicant is 
As such, the claim is directed toward the exception as enumerated supra.   
Step 2B:  
 “initiating, by the one or more processors, a presentation of a vehicle reservation request based on availability of the vehicle at the estimated location within the estimated time period”
This is insignificant extra-solution activity as the claim is only initiating a presentation which is not the actual presentation, but merely some precursor to the mere display of some output signal.  Adding insignificant extra-solution activity to the judicial exception does not integrate a judicial exception into a practical application. (MPEP §2106.04(d)(I)). Instantly, this is a well-understood, routine, conventional activity (MPEP §2106.05(d) citing Symantec, 838 F.3d at 1321, 120 USPQ2d at 1362 (utilizing an intermediary computer to forward information); TLI Communications LLC v. AV Auto. LLC, 823 F.3d 607, 610, 118 USPQ2d 1744, 1745 (Fed. Cir. 2016) (using a telephone for image transmission); OIP Techs., Inc., v. Amazon.com, Inc., 788 F.3d 1359, 1363, 115 USPQ2d 1090, 1093 (Fed. Cir. 2015) (sending messages over a network); buySAFE, Inc. v. Google, Inc., 765 F.3d 1350, 1355, 112 USPQ2d 1093, 1096 (Fed. Cir. 2014) (computer receives and sends information over a network); but see DDR Holdings, LLC v. Hotels.com, L.P., 773 F.3d 1245, 1258, 113 USPQ2d 1097, 1106 (Fed. Cir. 2014) ("Unlike the claims in Ultramercial, the claims at issue how interactions with the Internet are manipulated to yield a desired result‐‐a result that overrides the routine and conventional sequence of events ordinarily triggered by the click of a hyperlink." (emphasis added)).
“receiving, by the one or more processors, an acceptance of the vehicle reservation request via a user interface”
This constitutes extra-solution activity as the claim limitation may be only accepting some input data.  This does not appear to otherwise alter the abstract idea.  Adding insignificant extra-solution activity to the judicial exception does not integrate a judicial exception into a practical application. (MPEP §2106.04(d)(I) Symantec, 838 F.3d at 1321, 120 USPQ2d at 1362 (utilizing an intermediary computer to forward information); TLI Communications LLC v. AV Auto. LLC, 823 F.3d 607, 610, 118 USPQ2d 1744, 1745 (Fed. Cir. 2016) (using a telephone for image transmission); OIP Techs., Inc., v. Amazon.com, Inc., 788 F.3d 1359, 1363, 115 USPQ2d 1090, 1093 (Fed. Cir. 2015) (sending messages over a network); buySAFE, Inc. v. Google, Inc., 765 F.3d 1350, 1355, 112 USPQ2d 1093, 1096 (Fed. Cir. 2014) (computer receives and sends information over a network); but see DDR Holdings, LLC v. Hotels.com, L.P., 773 F.3d 1245, 1258, 113 USPQ2d 1097, 1106 (Fed. Cir. 2014) ("Unlike the claims in Ultramercial, the claims at issue here specify how interactions with the Internet are manipulated to yield a desired result‐‐a result that overrides the routine and conventional sequence of events ordinarily triggered by the click of a hyperlink." (emphasis added)).
The Applicant has included “one or more processors” for carrying out the judicial exception
This is akin to merely including instructions to implement an abstract idea on a computer, or merely using a computer as a tool to perform an abstract idea (id citing Flook, 437 U.S. at 594, 198 USPQ2d at 199 (recomputing or readjusting alarm limit values); Bancorp Services v. Sun Life, 687 F.3d 1266, 1278, 103 USPQ2d 1425, 1433 (Fed. Cir. 2012) ("The computer required by some of Bancorp’s claims is employed only for its most basic function, the performance of repetitive calculations, and as such does not impose meaningful limits on the scope of those claims.").
The Applicant has included “using a machine learning classifier on one or more of location sensor data or trajectory data associated with the vehicle”
This limitation recites a generic computing process which potentially seeks to enable a computer to process data in a manner more in line with a human mental process.  Given the intention of the limitation and the generic recitation thereof, the Applicant is merely using one or more processors as a tool to perform an abstract idea.  (MPEP §2106.05(f))
The claim does not include additional elements sufficient to amount to significantly more than the judicial exception. 
Conclusion:  Claim 1 is directed toward non-subject matter eligible material and is thus rejected under 35 U.S.C. §101.
As per claims 2-10, the Applicant has not recited any limitations which would contribute to each claim to raise the claim to significantly more than the recited abstract idea of claim 1.
As per claim 5, the Applicant recites: 
“based on at least one of: a proximity of the vehicle to a destination specified by the current user; traffic data at the destination; a type of the destination; vehicle sensor data; a proximity to a vehicle drop off area; weather data; availability of an alternate destination for the current user; a number of passengers accompanying the current user; and a historical pattern regarding the availability of the vehicle.”
The claim is presented in a broad manner such that it explicitly only requires one of any of the listed data items which appear as though they may require the activity of general data gathering which constitutes insignificant extra-solution activity.
However, in the Applicant is seeking to indicate that this data alters the scope of consideration of the judicial exceptions discussed supra, each item appears to be either observable or presentable to a human user who can make reasonable inferences regarding the operation of a vehicle in each enumerated circumstance.
This limitation is akin to the Mental Process of determining with a human mind that a particular vehicular behavior or characteristic may render it of a particular status.

As per claim 9, applicant now recites: 
“initiating, by the one or more processors, a presentation of a notification that the vehicle can be handed over to the other user without parking”
This is insignificant extra-solution activity as the claim is only initiating a presentation which is not the actual presentation, but merely some precursor to the mere display of some output signal.  Adding insignificant extra-solution activity to the judicial exception does not integrate a judicial exception into a practical application. (MPEP §2106.04(d)(I)).
“receiving, by the one or more processors, a positive response to the notification via the user interface”  
This constitutes extra-solution activity as the claim limitation may be only accepting some input data.  This does not appear to otherwise alter the abstract idea.  Adding insignificant extra-solution activity to the judicial exception does not integrate a judicial exception into a practical application. (MPEP §2106.04(d)(I)).
“providing, by the one or more processors, navigation information to route the vehicle to a handover location”
This is insignificant extra-solution activity as the claim is only outputting navigation information to a vehicle, not the actual control of a vehicle along such route.  Adding insignificant extra-solution activity to the judicial exception does not integrate a judicial exception into a practical application. (MPEP §2106.04(d)(I)).

As per claim 10:
“cause presenting, before the vehicle arrives at the estimated location, a notification indicating at least one of: that the other user is requesting the availability of the vehicle, that the other user is requesting to share the vehicle, or that the vehicle will be re-routed to arrive closer to the other user than the estimated location”
This is insignificant extra-solution activity as the claim is only causing a presentation which is not the actual presentation, but merely some precursor to the mere display of some output signal, additionally the mere output of data is insignificant extra-solution activity.  Adding insignificant extra-solution activity to MPEP §2106.04(d)(I)).

Subject Matter Eligibility Analysis of claim 11 (see MPEP 2106.03):
Step 1: As a machine, the claim is directed to a statutory category.
Step 2A: 
Prong 1:  Claim 1 is rejected under 35 U.S.C. 101 because the claimed invention is directed to a judicial exception (i.e., a law of nature, a natural phenomenon, or an abstract idea) without significantly more.  
Claim 11 is directed to:
“determining [] that a vehicle is engaged in a parking search behavior, where the vehicle is in use by a current user”
This limitation is akin to the Mental Process of observing a particular activity of a vehicle.
“computing [] a probability that the vehicle will become available for use by another user based on the parking search behavior” 
This limitation is akin to the Mental Process of determining with a human mind that a particular vehicular behavior may render it of a particular status.
“designating [] the availability of the vehicle for use by the another user based on the probability” 
This limitation is akin to the Mental Process of assigning a classification to an object based upon mental computation and observation steps above.
“reserving [], the vehicle for use by the other user before the vehicle arrives at the estimated location”
This limitation is akin to methods of organizing human activity including commercial interaction, managing personal behavior or relationships or interactions between people.

Prong 2:  Claim 11 recites:
 “initiating, by the one or more processors, a presentation of a vehicle reservation request based on availability of the vehicle at the estimated location within the estimated time period”
This is insignificant extra-solution activity as the claim is only initiating a presentation which is not the actual presentation, but merely some precursor to the mere display of some output signal.  Adding insignificant extra-solution activity to the judicial exception does not integrate a judicial exception into a practical application. (MPEP §2106.04(d)(I)).
“receiving, by the one or more processors, an acceptance of the vehicle reservation request via a user interface”
This constitutes extra-solution activity as the claim limitation may be only accepting some input data.  This does not MPEP §2106.04(d)(I)).
The Applicant has included “one or more processors” for carrying out the judicial exception
This is akin to merely including instructions to implement an abstract idea on a computer, or merely using a computer as a tool to perform an abstract idea (id).
The Applicant has included “using a machine learning classifier on one or more of location sensor data or trajectory data associated with the vehicle”
This limitation recites a generic computing process which potentially seeks to enable a computer to process data in a manner more in line with a human mental process.  Given the intention of the limitation and the generic recitation thereof, the Applicant is merely using one or more processors as a tool to perform an abstract idea.  
As such, the claim is directed toward the exception as enumerated supra.   
Step 2B:  
 “initiating, by the one or more processors, a presentation of a vehicle reservation request based on availability of the vehicle at the estimated location within the estimated time period”
This is insignificant extra-solution activity as the claim is only initiating a presentation which is not the actual presentation, but merely some precursor to the mere display of some output signal.  Adding insignificant extra-solution activity to the judicial exception does not integrate a judicial exception into a practical application. (MPEP §2106.04(d)(I)). Instantly, this is a well-understood, routine, conventional activity (MPEP §2106.05(d) citing Symantec, 838 F.3d at 1321, 120 USPQ2d at 1362 (utilizing an intermediary computer to forward information); TLI Communications LLC v. AV Auto. LLC, 823 F.3d 607, 610, 118 USPQ2d 1744, 1745 (Fed. Cir. 2016) (using a telephone for image transmission); OIP Techs., Inc., v. Amazon.com, Inc., 788 F.3d 1359, 1363, 115 USPQ2d 1090, 1093 (Fed. Cir. 2015) (sending messages over a network); buySAFE, Inc. v. Google, Inc., 765 F.3d 1350, 1355, 112 USPQ2d 1093, 1096 (Fed. Cir. 2014) (computer receives and sends information over a network); but see DDR Holdings, LLC v. Hotels.com, L.P., 773 F.3d 1245, 1258, 113 USPQ2d 1097, 1106 (Fed. Cir. 2014) ("Unlike the claims in Ultramercial, the claims at issue here specify how interactions with the Internet are manipulated to yield a desired result‐‐a result that overrides the routine and conventional sequence of events ordinarily triggered by the click of a hyperlink." (emphasis added)).
“receiving, by the one or more processors, an acceptance of the vehicle reservation request via a user interface”
This constitutes extra-solution activity as the claim limitation may be only accepting some input data.  This does not appear to otherwise alter the abstract idea.  Adding insignificant extra-solution activity to the judicial exception does not integrate a judicial exception into a practical application. (MPEP §2106.04(d)(I) Symantec, 838 F.3d at 1321, 120 USPQ2d at 1362 (utilizing an intermediary computer to forward information); TLI Communications LLC v. AV Auto. LLC, 823 F.3d 607, 610, 118 USPQ2d 1744, 1745 (Fed. Cir. 2016) (using a telephone for image transmission); OIP Techs., Inc., v. Amazon.com, Inc., 788 F.3d 1359, 1363, 115 USPQ2d 1090, 1093 (Fed. Cir. 2015) (sending messages over a network); buySAFE, Inc. v. Google, Inc., 765 F.3d 1350, 1355, 112 USPQ2d 1093, 1096 (Fed. Cir. 2014) (computer receives and sends information over a network); but see DDR Holdings, LLC v. Hotels.com, L.P., 773 F.3d 1245, 1258, 113 USPQ2d 1097, 1106 (Fed. Cir. 2014) ("Unlike the claims in Ultramercial, the claims at issue here specify how interactions with the Internet are manipulated to yield a desired result‐‐a result that overrides the routine and conventional sequence of events ordinarily triggered by the click of a hyperlink." (emphasis added)).
The Applicant has included “one or more processors” for carrying out the judicial exception
This is akin to merely including instructions to implement an abstract idea on a computer, or merely using a computer as a tool to perform an abstract idea (id citing Flook, 437 U.S. at 594, 198 USPQ2d at 199 (recomputing or readjusting alarm limit values); Bancorp Services v. Sun Life, 687 F.3d 1266, 1278, 103 USPQ2d 1425, 1433 (Fed. Bancorp’s claims is employed only for its most basic function, the performance of repetitive calculations, and as such does not impose meaningful limits on the scope of those claims.").
The Applicant has included “using a machine learning classifier on one or more of location sensor data or trajectory data associated with the vehicle”
This limitation recites a generic computing process which potentially seeks to enable a computer to process data in a manner more in line with a human mental process.  Given the intention of the limitation and the generic recitation thereof, the Applicant is merely using one or more processors as a tool to perform an abstract idea.  (MPEP §2106.05(f))
The claim does not include additional elements sufficient to amount to significantly more than the judicial exception. 
Conclusion:  Claim 11 is directed toward non-subject matter eligible material and is thus rejected under 35 U.S.C. §101.
As per claims 12-15, the Applicant has not recited any limitations which would contribute to each claim to raise the claim to significantly more than the recited abstract idea.
As per claim 16:
“compare with
Abstract idea- mental process – concept that can be performed in the human mind (including an observation, evaluation, judgement, opinion)
As per claim 17:  
“ determine an average time to park the vehicle based on a spatial proximity to the other user, a temporal proximity to the vehicle, or a combination thereof[[.]], wherein the probability is computed based on the average time to park.”
The Applicant is only refining the data utilized by a human mind in carrying out the abstract idea by including observable judgments.
Subject Matter Eligibility Analysis of claim 18 (see MPEP 2106.03):
Step 1: As a Process, the claim is directed to a statutory category.
Step 2A: 
Prong 1:  Claim 18 is rejected under 35 U.S.C. 101 because the claimed invention is directed to a judicial exception (i.e., a law of nature, a natural phenomenon, or an abstract idea) without significantly more.  
Claim 18 is directed to:
“determining [] that a vehicle is engaged in a parking search behavior, where the vehicle is in use by a current user”
This limitation is akin to the Mental Process of observing a particular activity of a vehicle.
“computing [] a probability that the vehicle will become available for use by another user based on the parking search behavior” 
This limitation is akin to the Mental Process of determining with a human mind that a particular vehicular behavior may render it of a particular status.
“designating [] the availability of the vehicle for use by the another user based on the probability” 
This limitation is akin to the Mental Process of assigning a classification to an object based upon mental computation and observation steps above.
“reserving [], the vehicle for use by the other user before the vehicle arrives at the estimated location”
This limitation is akin to methods of organizing human activity including commercial interaction, managing personal behavior or relationships or interactions between people.

Prong 2:  Claim 18 recites:
 “initiating, by the one or more processors, a presentation of a vehicle reservation request based on availability of the vehicle at the estimated location within the estimated time period”
This is insignificant extra-solution activity as the claim is only initiating a presentation which is not the actual presentation, but merely some precursor to the mere display of some output signal.  Adding insignificant extra-solution activity to the judicial MPEP §2106.04(d)(I)).
“receiving, by the one or more processors, an acceptance of the vehicle reservation request via a user interface”
This constitutes extra-solution activity as the claim limitation may be only accepting some input data.  This does not appear to otherwise alter the abstract idea.  Adding insignificant extra-solution activity to the judicial exception does not integrate a judicial exception into a practical application. (MPEP §2106.04(d)(I)).
The Applicant has included “one or more processors” for carrying out the judicial exception
This is akin to merely including instructions to implement an abstract idea on a computer, or merely using a computer as a tool to perform an abstract idea (id).
The Applicant has included “using a machine learning classifier on one or more of location sensor data or trajectory data associated with the vehicle”
This limitation recites a generic computing process which potentially seeks to enable a computer to process data in a manner more in line with a human mental process.  Given the intention of the limitation and the generic recitation thereof, the Applicant is 
As such, the claim is directed toward the exception as enumerated supra.   
Step 2B:  
 “initiating, by the one or more processors, a presentation of a vehicle reservation request based on availability of the vehicle at the estimated location within the estimated time period”
This is insignificant extra-solution activity as the claim is only initiating a presentation which is not the actual presentation, but merely some precursor to the mere display of some output signal.  Adding insignificant extra-solution activity to the judicial exception does not integrate a judicial exception into a practical application. (MPEP §2106.04(d)(I)). Instantly, this is a well-understood, routine, conventional activity (MPEP §2106.05(d) citing Symantec, 838 F.3d at 1321, 120 USPQ2d at 1362 (utilizing an intermediary computer to forward information); TLI Communications LLC v. AV Auto. LLC, 823 F.3d 607, 610, 118 USPQ2d 1744, 1745 (Fed. Cir. 2016) (using a telephone for image transmission); OIP Techs., Inc., v. Amazon.com, Inc., 788 F.3d 1359, 1363, 115 USPQ2d 1090, 1093 (Fed. Cir. 2015) (sending messages over a network); buySAFE, Inc. v. Google, Inc., 765 F.3d 1350, 1355, 112 USPQ2d 1093, 1096 (Fed. Cir. 2014) (computer receives and sends information over a network); but see DDR Holdings, LLC v. Hotels.com, L.P., 773 F.3d 1245, 1258, 113 USPQ2d 1097, 1106 (Fed. Cir. 2014) ("Unlike the claims in Ultramercial, the claims at issue how interactions with the Internet are manipulated to yield a desired result‐‐a result that overrides the routine and conventional sequence of events ordinarily triggered by the click of a hyperlink." (emphasis added)).
“receiving, by the one or more processors, an acceptance of the vehicle reservation request via a user interface”
This constitutes extra-solution activity as the claim limitation may be only accepting some input data.  This does not appear to otherwise alter the abstract idea.  Adding insignificant extra-solution activity to the judicial exception does not integrate a judicial exception into a practical application. (MPEP §2106.04(d)(I) Symantec, 838 F.3d at 1321, 120 USPQ2d at 1362 (utilizing an intermediary computer to forward information); TLI Communications LLC v. AV Auto. LLC, 823 F.3d 607, 610, 118 USPQ2d 1744, 1745 (Fed. Cir. 2016) (using a telephone for image transmission); OIP Techs., Inc., v. Amazon.com, Inc., 788 F.3d 1359, 1363, 115 USPQ2d 1090, 1093 (Fed. Cir. 2015) (sending messages over a network); buySAFE, Inc. v. Google, Inc., 765 F.3d 1350, 1355, 112 USPQ2d 1093, 1096 (Fed. Cir. 2014) (computer receives and sends information over a network); but see DDR Holdings, LLC v. Hotels.com, L.P., 773 F.3d 1245, 1258, 113 USPQ2d 1097, 1106 (Fed. Cir. 2014) ("Unlike the claims in Ultramercial, the claims at issue here specify how interactions with the Internet are manipulated to yield a desired result‐‐a result that overrides the routine and conventional sequence of events ordinarily triggered by the click of a hyperlink." (emphasis added)).
The Applicant has included “one or more processors” for carrying out the judicial exception
This is akin to merely including instructions to implement an abstract idea on a computer, or merely using a computer as a tool to perform an abstract idea (id citing Flook, 437 U.S. at 594, 198 USPQ2d at 199 (recomputing or readjusting alarm limit values); Bancorp Services v. Sun Life, 687 F.3d 1266, 1278, 103 USPQ2d 1425, 1433 (Fed. Cir. 2012) ("The computer required by some of Bancorp’s claims is employed only for its most basic function, the performance of repetitive calculations, and as such does not impose meaningful limits on the scope of those claims.").
The Applicant has included “using a machine learning classifier on one or more of location sensor data or trajectory data associated with the vehicle”
This limitation recites a generic computing process which potentially seeks to enable a computer to process data in a manner more in line with a human mental process.  Given the intention of the limitation and the generic recitation thereof, the Applicant is merely using one or more processors as a tool to perform an abstract idea.  (MPEP §2106.05(f))
The claim does not include additional elements sufficient to amount to significantly more than the judicial exception. 
Claim 18 is directed toward non-subject matter eligible material and is thus rejected under 35 U.S.C. §101.
As per claims 19-20, the Applicant has not recited any limitations which would contribute to each claim to raise the claim to significantly more than the recited abstract idea.



Response to Arguments
Applicant's arguments filed February 4, 2021 (“Remarks”) have been fully considered but they are not persuasive. 

35 U.S.C. §101 Rejection of Claims 1 and 11
	In its Remarks, the Applicant has gone to great lengths to support its allegations that the pending claims are directed to patent eligible subject matter.  Many of the points expounded upon by the Applicant were discussed thoroughly at the January 15, 2021 interview including the Applicant’s reliance upon a newly recited machine learning classifier, the legal precedent which may support allegations of practical applications as considered in 35 U.S.C. §101 analysis, how the broadly recited claimed elements are abstract ideas which may be carried out in a human mind, and how the Applicant’s narrow construction of its own broad claims cannot also independently support its allegations.  

As per Office guidance, limitations indicative of integration of the abstract idea into a practical application include applying or using the judicial exception in some other meaningful way, beyond generally linking the use of the judicial exception to a particular technological environment, such that the claim is more than a drafting effort designed to monopolize the exception (MPEP 2106.05(e)).  Office guidance also referred to the Vanda memo which the Applicant cites its Remarks (at 12). However, despite the guidance citing to the Vanda memo, the Vanda memo also indicates that it “addresses the limited question of how to evaluate the 

Continuing a line of reasoning raised at the Interview the Applicant alleges that “human mind does not intake vehicle location sensor data and/or trajectory data, much less about using a machine learning classifier on the location sensor data or trajectory data associated with the vehicle” (Remarks at 12).  The Applicant follows up such statement with an allegation that “[i]f it was the user device made such determination, this step is NOT a mental process as asserted by the Examiner” (id at 13).  Combining these two statements, it is clear that the Applicant is construing its own limitations impermissibly narrowly by mentally incorporating limitations into the claims which are not present in the pending claims.  Claims 1 and 11 do not assign any particular roles as to any specific bit of hardware for carrying any of the method steps and Figure 1A indicates how many components may be utilized by the system.  Without modifying its own claims, the Applicant cannot reasonably indicate that one of the illustrated UE’s of the system (101) could not provide a display screen upon which location sensor or trajectory data associated with a vehicle could be displayed.  This visual data can be clearly analyzed in a human mind and the Applicant has not provided any arguments supporting its opposition to this statement. The Applicant’s argument is not persuasive as it has dismissed the very real breadth of its claims.  Considering the newly rendered 35 U.S.C. §112 rejections supra resultant from the newly added limitations, the Applicant will need to amend the claim in a manner that may draw the pending are not incorporated into claims 1 or 11.  The Applicant has not appropriately considered the actual breadth of its claims if it wishes the system to operate under the very specific condition it is arguing.  
The inclusion of the “machine learning classifier” as also discussed by the Applicant (Remarks at 12-13) does nothing more but provide additional generic computing processes when seeking to merely apply a judicial exception.  Although the Applicant states that the use of the machine learning classifier renders it unnecessary for a user to be near the vehicle nor need to monitor a display screen (id at 13), this argument is irrelevant.  While the Applicant seeks to allege that the application of the classifier “enables a generic computer process vehicle location sensor data [] to determine that the vehicle is engaged in a parking search behavior” (id.), it actually admits that it is merely enabling a generic computer to apply a judicial exception.  Somehow, the Applicant concludes that the application of a judicial exception on generic computing equipment “leads to practical applications such as the subsequent request/reservation steps in claim 1” (id.).  The Applicant expounds on alleged practical applications, which are nothing more than hypotheticals as to when the system may be utilized.  The Applicant ignores the fact that not even the end step of reserving the vehicle actually practically carries out anything.  Only a mere transformation of data occurs which does not actually tangibly assign a vehicle to a user or transfer control to a user, a mere probabilistic output is created which does constitute a practical application.  

Claims 1 and 11 do not improve the functionalities of a computer as alleged by the Applicant (Remarks at 15).  The Applicant has not provided any argument or evidentiary support for its conclusory allegation.  
The Applicant states that “The Examiners is required to either cite to an admission by the applicant [] that the element or elements are well understood, routine or conventional” (Remarks at 17-18).  However, this follows the Applicant’s explicit admission that the generic machine learning classifier “enables a generic computer process vehicle location sensor data [] to determine that the vehicle is engaged in a parking search behavior” (Remarks at 13).  Furthermore, the Examiner cited to MPEP §2106.05(d) which incorporates one or more court decisions cited as noting the well-understood, routine, conventional nature of the additional elements.  
Considered alone and in their entirety, the Applicant’s arguments and allegations have been found to be unpersuasive.  As such, claims 1 and 11 are rejected under 35 U.S.C. §101.  
	
35 U.S.C. §101 Rejection of Claims 2-4, 6-8, 12-15, and 19-20
The Applicant has launched no independent arguments in favor of the subject matter eligibility of claims 2-4, 6-8, 12-15, and 19-20.

35 U.S.C. §101 Rejection of Claims 5, 9-10, and 16-17
The Applicant has made the conclusory allegation that “[c]learly these claims cannot be performed in a human mind due to the required data accessing and processing loads, such as the current user context data, the vehicle context data, the requesting user context data, the external context data like traffic weather, etc.  In addition, these additional elements not only are integrated into practical applications under STEP 2A, Prong 2, but also amount to significantly more than the abstract idea under STEP 2B for the reasons similar to these discussed as above regarding claim 1 yet with more specific details” (Remarks at 19).  The Applicant does not indicate what specific details the Examiner is expected to draw from this paragraph nor how any of these conclusory allegations are to be interpreted.  As such, the Applicant’s argument is unpersuasive and the Applicant is referred to the rejections supra.




Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to RICHARD A GOLDMAN whose telephone number is (571)270-5328.  The examiner can normally be reached on Monday-Friday 8:30 am - 5:30 pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Angela Y Ortiz can be reached on (571)272-1206.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to 






/RICHARD A GOLDMAN/Examiner, Art Unit 3663